Citation Nr: 0706408	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at Harney District 
Hospital (HDH) in Burns, Oregon on April 1, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 decision 
of the Boise, Idaho VAMC, the agency of original jurisdiction 
(AOJ).  A motion to advance the case on docket was granted by 
the Board in February 2007.    

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his August 2004 Notice of Disagreement the veteran 
reported that on April 1, 2004 he passed blood in his urine.  
This worried him as it was the second time that it had 
happened in the past week.  He called the Boise VAMC and 
talked to someone on the Gold Team who told him that if blood 
was involved he had better go to his local emergency room 
rather that travel to the Boise VAMC (190 miles away).  
Consequently, he went to his local emergency room (i.e. HDH).  

The Boise VAMC should have a record of the telephone call the 
veteran placed to that facility before he sought HDH care on 
April 1, 2004, including the advice he was given.  There is 
no indication that the AOJ sought to confirm whether there is 
a record of this call from the veteran, and if so, what such 
record indicates.  As a record of contact between the veteran 
and the Boise VAMC prior to him seeking care at HDH would 
appear to be pertinent to his claim for reimbursement, a 
remand is necessary to determine whether such a record 
exists, and if so, what it indicates.  

In addition, the record suggests that the Oregon Department 
of Veteran's Affairs (ODVA) may be representing the veteran 
in this claim.  However, there is no Form 23-22 (Appointment 
of Service Organization as Claimant's Representative) 
associated with the claims file.  As this claim is being 
remanded anyway, the AOJ should secure a copy of this 
designation for the record.               

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should expeditiously obtain 
records of any contact between the veteran 
and the Boise VAMC prior to his treatment 
at HDH on April 1, 2004.  If no such 
records exist, the AOJ should so certify.

2.  The AOJ should confirm whether ODVA is 
representing the veteran in this matter.  
If so, the AOJ should associate with the 
record the Form 23-22 authorizing such 
representation.

3.  The AOJ should then readjudicate the 
claim under all potentially applicable 
provisions (including 38 U.S.C.A. § 1728 
and 38 U.S.C.A. § 1725 and the 
accompanying regulations).  If it remains 
denied, the AOJ should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for 



additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


